[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendants have filed a motion to dismiss alleging that the parties hereto, in a contract upon which the parties rely had entered into a forum selection clause.
The clause in question provides that the exclusive jurisdiction for any claims or disputes arising out of the agreement shall be the Court of Common Pleas of Philadelphia County and the United States District Court for the Eastern District of Pennsylvania.
There is no credible evidence that the possession was obtained by fraud or duress. Once a showing of fraud or overreaching from selection clauses will be enforced by the Courts. United States Trust Co. v. Bohart, 197 Conn. 41, 42
(1985); Phoenix Leasing Inc. v. Koswski, 47 Conn. App. 654 (19).
A court cannot report into an agreement provisions contrary to the express terms of the parties' agreement. Heyman v. CBS.Inc., 178 Conn. 215, 227 (1979). Nor can the court rewrite contracts. Robert Lawrence Associates. Inc. v. Del Vecchio,178 Conn. 1, 22 (1979).
The defendants' motion to dismiss is granted.
Kocay, J. CT Page 14494